Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-19 and 21-22 are allowed.
Claims 12 and 20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sugihara (2008/0209369) provides a verification scenario generation device that accepts input of a device list showing devices connected with a circuit to be verified, parameter setting information for the devices, and a test bench combination list corresponding to the devices, a test bench library which holds the test bench, and a test bench generation unit to generate a test bench for verification, a scenario template generation unit which generates a scenario template.
Hollander (2006/0242525) provides a method for functionally verifying a physical device under test.  Verification test data is generated for the physical device under test using a constraint-based random test generation process.  A first portion of the verification test data is applied to the device.  Output data is captured from the device in response to application of the first portion of the verification test data.  A second portion of the verification test data is selected in response to the output data.  Expected output data for the device associated with the verification test data may be generated and compared with the output data captured from the device to functionally verify the design of the device.

Dixit (2011/0083121) provides an automatic test-case generation system generates test-cases for validating a test specification for timing constraints, fault tolerances, distributed deadlocks, and synchronization at a system integration level of a distributed system.
Miller (5,652,835) provides a method for testing software programs systematically generates test data by removing from a potential test data candidate pool data which is syntactically incorrect for proper operation with the software program and then data which is semantically incorrect for the software program.
Maddela (2013/0042222) provides a method including techniques for developing and executing automated test cases.  The test case automation tool provides functionality for defining an automated test set and associated test cases within a testing user interface without the use of scripting languages or compiled programming.
The combination of the references of record fails to teach or render obvious the claimed inventions as recited in the claims.  The independent claims are novel and non-obvious over the prior art of record.  The dependent claims, being define further limiting and fully enable by the specification are allow allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /TINA HUYNH/Examiner, Art Unit 2199             
                                                                                                                                                                                           /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199